Opinion issued June 4, 2015




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-15-00003-CV
                             ———————————
    IN RE ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY,
                            Relator


            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator Allstate Fire and Casualty Insurance Company asks us to direct the

trial court to amend its October 23, 2014 order to abate discovery on Plaintiffs’

severed extra-contractual and bad faith claims until there has been a full and final

resolution of Plaintiffs’ breach of contract claims. 1 Allstate has presented no record

1
      The underlying case is Charlene T. Howard and William D. Howard v. Allstate
      Fire & Casualty Insurance Company and Lisa Graves, cause number 14-DCV-
      215228, pending in the 434th District Court of Fort Bend County, Texas, the
      Honorable James H. Shoemake presiding.
reflecting that it has been served any discovery requests on extra-contractual or bad

faith claims, other than a request for disclosure. Allstate has made no showing that

it has been subjected to discovery requests that are overbroad, burdensome,

irrelevant to the breach of contract claim, or otherwise prejudicial. Absent such a

showing, we leave management of discovery to the trial court’s discretion. See In

re Loya Ins. Co., 01-10-01054-CV, 2011 WL 3505434, at *3 (Tex. App.—Houston

[1st Dist.] Aug. 11, 2011, orig. proceeding). Accordingly, we deny the petition for

writ of mandamus.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Massengale.




                                         2